UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJULY 31, 2014 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-55044 (Exact name of registrant as specified in its charter) Delaware 46-5429720 (State of Incorporation) (I.R.S. Employer Identification No.) 520 Broadway, Suite 350, Santa Monica, California (Address of principal executive offices) (Zip Code) (949) 461-1471 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Non-accelerated filer o Accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Title of Each Class Outstanding as of September 15, 2014, Common stock, par value $0.0001 per share Class C Preferred Stock, par value $0.001 per share SOUTHCORP CAPITAL, INC. FORM 10-Q July 31, 2014 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Control and Procedures 13 PART II OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Mine Safety Disclosures 16 Item 5. Other Information 16 Item 6. Exhibits 17 2 PART I FINANCIAL INFORMATION ITEM 1 –FINANCIAL STATEMENTS SouthCorp Capital, Inc. Balance Sheet (Unaudited) July 31, April 30, ASSETS Current assets: Cash or cash equivalents $ $ Total current assets Fixed assets: Real estate $ $ Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Loans payable- mortgage Loans payable- related party Total liabilities Shareholders’ equity: Class C Preferred Stock, Par Value $.0001, 50,000,000 authorized, 23,000,000 issued and outstanding Common stock, par value $0.0001, 750,000,000 authorized, 249,057,315 and 224,057,315 issued and outstanding, respectfully Additional paid in capital ) Accumulated deficit ) ) Total shareholders' equity ) ) Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these unaudited financial statements 3 Southcorp Capital, Inc. Statement of Operations (Unaudited) Three months ended July 31,2014 Operating Expenses SG&A Total operating expenses Loss from operations Net Loss $ Net loss per share, basic and diluted $ Weighted average shares outstanding The accompanying notes are an integral part of these unaudited financial statements 4 Southcorp Capital, Inc. Statements of Cash Flows (Unaudited) Three months ended July 31, 2014 Cash flows from operating activities Net loss $ Stock issued as compensation Net cash provided by operating activities Cash flows from financing activities Proceeds from related party advances Net cash provided by financing activities Net change in cash Cash balance, beginning of period Cash balance, end of period $ Supplemental disclosures: Cash paid for interest $ - Cash paid for income taxes $ - Noncash investing and financing activities: Payments for real estate renovations by related party $ The accompanying notes are an integral part of these unaudited financial statements 5 SOUTHCORP CAPITAL, INC. CONDENSED NOTES TO UNAUDITED FINANCIAL STATEMENTS Note 1 – Basis of Presentation The accompanying unaudited financial statements of SouthCorp Capital, Inc. (the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission ("SEC"), and should be read in conjunction with the audited financial statements and notes thereto contained in the Company's registration statement filed with the SEC on Form 10. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements which would substantially duplicate the disclosure contained in the audited financial statements for the most recent fiscal year 2014 as reported in Form 10, have been omitted. The company has limited operations and is considered to be in the development stage. In the quarter ended July 31, 2014, the Company has elected to early adopt Accounting Standards Update No. 2014-10, Development Stage Entities (Topic 915): Elimination of Certain Financial Reporting Requirements.The adoption of this ASU allows the company to remove the inception to date information and all references to development stage. Note 2 – Going Concern The Company's financial statements are prepared using accounting principles generally accepted in the United States of America applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business. However, the Company has negative working capital, recurring losses, and does not have an established source of revenues sufficient to cover its operating costs. These factors raise substantial doubt about the Company’s ability to continue as a going concern. The ability of the Company to continue as a going concern is dependent upon its ability to successfully accomplish the plan described in the preceding paragraph and eventually attain profitable operations. The accompanying financial statements do not include any adjustments that may be necessary if the Company is unable to continue as a going concern. In the coming year, the Company’s foreseeable cash requirements will relate to continual development of the operations of its business, maintaining its good standing and making the requisite filings with the Securities and Exchange Commission, and the payment of expenses associated with operations and business developments. The Company may experience a cash shortfall and be required to raise additional capital. Historically, it has mostly relied upon internally generated funds such as shareholder loans and advances to finance its operations and growth. Management may raise additional capital by retaining net earnings or through future public or private offerings of the Company’s stock or through loans from private investors, although there can be no assurance that it will be able to obtain such financing. The Company’s failure to do so could have a material and adverse effect upon it and its shareholders. 6 Note 3 – Related Party Transaction During the quarter, the Company borrowed $15,950 from Joseph Wade, our CEO, related to the purchase and/or renovation of the Company’s properties and working capital. Of this amount, $11,750 was paid directly to vendors for the renovation of real estate property. The total amount owed is $70,888 as of July 31, 2014. The loan is at 0% interest and is to be repaid by December 31, 2015. Note 4 – Equity On July 21, 2014, we issued 12,500,000 shares to our CEO under the Company’s S-8 and stock compensation plan. The company expensed $125,000 related to this transaction. On July 21, 2014, we issued 12,500,000 shares to our COO under the Company’s S-8 and stock compensation plan. The company expensed $125,000 related to this transaction. Note 5 – Notes Payable In conjunction with the purchase of one of the properties, the Company entered into a noninterest bearing installment promissory note for a mortgage on the property of $13,600. The amount is repayable in monthly installments of $350 and the remaining balance due on maturity date of April 1, 2015. As of July 31, 2014, $13,692 was due. Note 6 – Subsequent Events On August 4, 2014, the Company’s Board of Directors approved a dividend of $.00008 per share to shareholders of record on August 15, 2014. In August 2014, the Company acquired a property located at 1063 Winchester Road Decatur, Indiana for $2,600. In August 2014, the Company agreed to sell 3 of its properties for $35,000 each to an investor. The Company financed the sale of the properties over 18 months with a balloon payment.The payments are $291.66 per month beginning September 15, 2014 with the balloon payment of the remaining amount on March 15, 2015.The properties were sold as is and the Company did no renovations or work to the proprieties. In August 2014, the Company acquired a commercial building in Geneva, Indiana with an apartment on the 2nd level for $1,919.30. On September 8, 2014, the Company’s Board of Directors approved the creation of the Series D Preferred Stock. 7 ITEM 2 – MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS NOTE REGARDING FORWARD-LOOKING STATEMENTS Certain matters discussed herein are forward-looking statements. Such forward-looking statements contained herein involve risks and uncertainties, including statements as to: ● our future operating results; ● our business prospects; ● our contractual arrangements and relationships with third parties; ● the dependence of our future success on the general economy; ● our possible financings; and ● the adequacy of our cash resources and working capital. These forward-looking statements can generally be identified as such because the context of the statement will include words such as we “believe,” “anticipate,” “expect,” “estimate” or words of similar meaning. Similarly, statements that describe our future plans, objectives or goals are also forward-looking statements. Such forward-looking statements are subject to certain risks and uncertainties which are described in close proximity to such statements and which could cause actual results to differ materially from those anticipated as of the date of this report. Shareholders, potential investors and other readers are urged to consider these factors in evaluating the forward-looking statements and are cautioned not to place undue reliance on such forward-looking statements. The forward-looking statements included herein are only made as of the date of this report, and we undertake no obligation to publicly update such forward-looking statements to reflect subsequent events or circumstances. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS You should read the following discussion of our financial condition and results of operations in conjunction with the financial statements and the notes thereto, included elsewhere in this report. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward-looking statements. Factors that could cause or contribute to those differences include those discussed below and elsewhere in this report, particularly in the “Risk Factors” section. 8 Critical Accounting Policies and Estimates. Our Management’s Discussion and Analysis of Financial Condition and Results of Operations section discusses our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. On an on-going basis, management evaluates its estimates and judgments, including those related to revenue recognition, accrued expenses, financing operations, and contingencies and litigation. Management bases its estimates and judgments on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. The most significant accounting estimates inherent in the preparation of our financial statements include estimates as to the appropriate carrying value of certain assets and liabilities which are not readily apparent from other sources. Business Of The Registrant Southcorp Capital, Inc. is a Delaware corporation.The Company focus is on the acquisition and renovation of single-family and multi-family properties in the U.S with the intent of reselling or renting the property after renovations have occurred; however, the Company will all look to sale houses prior to renovations. Our real estate investments are expected to focus properties undervalued and/orin need of some repairs. We intend to seek potential property acquisitions meeting the above criteria and which are located throughout the United States. We believe the most important criteria for evaluating the markets in which we intend to purchase properties include: ● historic and projected population growth; ● historically high levels of tenant demand and lower historic investment volatility for the type of property being acquired; ● markets with historic and growing numbers of a qualified and affordable workforce; ● high historic and projected employment growth; ● markets with high levels of insured populations; ● stable household income and general economic stability; and ● sound real estate fundamentals, such as high occupancy rates and strong rent rate potential. The markets in which we invest may not meet all of these criteria and the relative importance that we assign to any one or more of these criteria may differ from market to market or change as general economic and real estate market conditions evolve. We may also consider additional important criteria in the future. In order to diversify our portfolio, we may acquire a portion of our real estate investments through joint ventures with affiliates and third parties, such as institutional investors. 9 Our Portfolio The following table provides an overview of our properties: Property City, State Acquisition Date Type Purchase Price 808 N. Franklin Street Portland, Indiana 4/5/2014 Single Family 8841 N. Pearl Street Bryant, Indiana 4/5/2014 Single Family 237 E. Delaware Street Redkey, Indiana 4/5/2014 Single Family 356 Franklin Street Berne, Indiana 4/1/2014 Single Family(1) 8 Montpelier, Indiana 4/5/2014 Single Family 163 Behring Street Berne, Indiana 4/5/2014 Commercial(2) 7003 Balsam Lane Fort Wayne, Indiana 5/10/2014 Single Family The Company acquired this property with the seller agreeing to take a mortgage back which requires the Company to pay $350 per month. The Interest rate is 0% per year. The Company’s focus is on acquiring single-family and multi-family properties; however, the Company felt that it could acquire the commercial property and renovate the building and re-sell the property. The Company acquired the property because we perceived that the property was significantly undervalued. The other properties where purchased from funds the Company borrowed from Joseph Wade. The notes carry an interest rate of 0% per year and are due December 31, 2015 or when the properties are resold. The Company is currently renovating these properties and expects to spend between $5,000 to $10,000 each property to remodel prior to selling the property. In the opinion of management, available funds will not satisfy our growth requirements for the next twelve months. The Company previously expected to expand outside of Indiana. However, the Company how determined that its return on investment will be higher in Indiana than Las Vegas. The Company’s corporate plan is to initially acquire houses to renovate and flip. The Company wants to use the cash generated from the sale of these houses to acquire properties such as apartment complexes, senior living facilitates and/or and mobile home parks. The goal is that these properties will provide a steady and predicable income that can be distributed to our shareholders. Our goal is to be able to increase our dividends to $150,000 - $200,000 per month without any major change to our current share structure. Then we want to begin to increase that from the income generated from the apartment complexes, senior living facilitates and/or and mobile home parks. The Company plans on flipping one house a month to build up our cash position. Then we want to increase it to 2-3 houses a month within the next 90 days. We expect the average profit per house to be between $35,000 and $70,000. The Company recently sold its property located at 602 Wagner Street in Fort Wayne, Indiana for $35,000. The Company’s costs related to the property where approximately $10,000. This equates to a 250% ROI. The Company does not expect its ROI to continue to be that high but we look at properties where we can obtain an ROI of 40-60%. The company decided to begin in Indiana for a few of reasons: (1) we believe we can achieve the targeted ROI, (2) our officers have previously bought and sold properties in Indiana, and (3) the capital outlay is lower than other areas. Flip Model: The Company estimates that the average flip generates a profit of approximately $100,000 and typically have an average purchase price of around $210,000. But those numbers never reflect renovation costs and are based on the purchase price of house and the sales price. As a result, the actual profit is usually much less. In Indiana, the Company expects its total expenses per flip to be between $35,000 and $70,000 with expected profits of $30,000 to $45,000. So with the $210,000 to purchase one house, the Company can purchase and renovate between 4-6 houses and have expected profits of $150,000 - $200,000. This, in management’s opinion, provides a better model and is expected to provide higher dividends to our shareholders. 10 RESULTS OF OPERATIONS The Company generates revenue the sale of houses it renovates. Operating Expenses Revenue The Company has not had any revenue since its inception through the period ending July 30, 2014. Operating Expenses For the period ending July 31, 2014, the Company had $2,669 in Operating Expenses and booked a one-time $250,000 in expenses related stock issuance to its CEO and COO.The Company’s total expense for the period ending July 31, 2014 was $252,669. Net Loss For the Year ending July 31, 2014, the Company had Net Loss of ($252,669). This was derived as follows: Gross Income: $
